Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed January 18, 2022. Applicant’s reply to the restriction/election requirement of November 16, 2021 has been entered. Claims 3-16 have been amended; and no claims have been canceled or newly added. Claims 1-16 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/JP2018/024885, filed June 29, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese Patent Application No. JP2017-128722, filed in Japan on June 30, 2017, has been received as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, is acknowledged. Applicant’s elections of i) “an alkyl sulfate ester” as the species of carrier component, ii) “hypromellose” as the species of cellulose ether, iii) “carboxymethyl starch” as the species of starch, iv) “crospovidone” as the species of povidone, v) “hydrous magnesium silicate” as the species of silicic acid, vi) “macrogol” as the species of polyhydric alcohol, vii) “sodium lauryl sulfate” as the species of alkyl sulfate ester, and viii) “tablet” as the species of composition form are all also acknowledged. The Examiner has determined that claims 1 and 12-15 read on the elected subject matter.
The traversal is on the grounds that “Groups 1 and 2 are not independent and distinct”, and further, regarding the species elections, “simply because prior art applicable to one species may not be applicable to another does not justify the election requirement”.  
Applicant’s arguments are not found persuasive for the following reasons:
1. Groups I and II are indeed independent and distinct because they are directed to statutorily distinct classes of invention (composition and method of use), and because they have acquired a separate status in the art in view of their different classification. To the extent that Applicant is trying to argue that their special technical feature is not shown in the prior art, regardless of whether or not the reference cited in the restriction letter shows the special technical feature, the cited prior art below certainly does, see Takizawa et al. (U.S. Patent Application Pub. No. 2010/0069433).
2. Applicant’s “argument” with respect to the species elections in incoherent. Applicant does not appear to clearly and expressly contest the fact that the species are patentably distinct, and certainly never makes the definitive statement that the species are not patentably distinct. Rather, Applicant merely states that “simply because prior art applicable to one species may not be applicable to another does not justify the election requirement” but has not said this statement necessarily applies in this particular case, and if so, what further justification must there be for the election of species. Applicant then states that “the election of species as grouped is inappropriate” 
Accordingly, claims 2-11 and 16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction requirement is deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on January 18, 2022. Claims 1 and 12-15 are currently under examination.
Abstract
The abstract of the disclosure is objected to for the following:
1. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. Therefore, Applicant is advised to delete the phrase “having excellent homogeneity”.
Correction is required.  See MPEP § 608.01(b).
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, and 16 of copending Application No. 16/627,128 (see U.S. Patent Application Pub. No. 2020/0179346).
Applicant’s elected subject matter is directed to a tablet comprising pemafibrate and sodium lauryl sulfate. 
Claims 1-4, 15, and 16 disclose a solid dosage form (e.g. tablet) comprising pemafibrate and e.g. sodium lauryl sulfate. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require pemafibrate and the amount is not limited, and thus would include within the scope of its purview 0.017-4.2 wt%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Patent Application Pub. No. 2010/0069433).
Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising pemafibrate and sodium lauryl sulfate. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Takizawa et al. disclose a solid pharmaceutical dosage form (e.g. tablet) comprising preferably 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate), and a carrier; wherein the carrier can comprise sodium lauryl sulfate (see e.g. paragraphs 0024, 0044, 0058, 0060, 0062, 0081, 0085). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Takizawa et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Takizawa et al. disclosure is prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Takizawa et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Takizawa et al. disclose 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate) as the most preferred pharmaceutical compound for use in their invention, for the purpose of e.g. treating hyperlipidemia. Since Takizawa et al. expressly disclose that 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate) can be formulated as e.g. a tablet with excipients, including e.g. sodium lauryl sulfate, one of ordinary skill in the art would thus be motivated to formulate 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (i.e. pemafibrate) in a tablet with excipients including sodium lauryl sulfate, with the reasonable expectation that the resulting tablet, when administered to a subject, will successfully treat hyperlipidemia. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617